 In the Matter Of INTERNATIONAL SHOE COMPANYandUNITED SHOEWORKERS OF AMERICA, CIOCase No. 14-R=19367.Decided October 24, 1945Mr. Richard O. Runner,of St. Louis, Mo., for the Company.Messrs. Dave WilsonandLee Harlan,of St. Louis, Mo., for theUnion.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Shoe Workers of America,CIO, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Inter-national Shoe Company, Dexter, Missouri, herein called the Company,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before Harry G. Carlson, Trial Examiner. Thehearing was held at St. Louis, Missouri, on September 14, 1945.TheCompany and the Union appeared and participated 1All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan-opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESSOF THE COMPANYInternational Shoe Company, a Delaware corporation with its prin-cipal office and place of business at St. Louis, Missouri, is engaged inthe manufacture and sale of footwear. It operates plants, tanneries,and warehouses in a number of different States of the United States,'Boot and Shoe Workers Union,AFL, also served with notice,did not appear.64 N. L.R. B., No. 83.457 ° 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluding the plant at Dexter, Missouri, which is the only plant in-volved in this proceeding.During the 2 months immediately pre-ceding the hearing, 30 percent of the raw materials purchased for theDexter plant, which exceed $100,000 in total value, came to the plantfrom points outside Missouri.During the same period approximately50 percent of products finished at the Dexter plant, which exceed$100,000 in total value, was shipped from-the plant to points outsideMissouri.The Company admits that it is engagedin commercewithin themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Shoe Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 21, 1945, the Union, by letter, notified the Company thata majority of employees at the Dexter plant had designated the Unionas their exclusive bargaining agent and requested a bargaining con-ference.The Company, by letter, declined to recognize the Union onthe ground that there were not sufficient employees presently employedat the plant to justify the recognition of a bargaining representative.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, and a statement of the Trial Examiner read intothe record indicate that the Union represents a substantial number ofemployees of the Company in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with the parties,3 that all em-ployees of the Company at its Dexter, Missouri, plant, excluding2 The FieldExaminer reported that the Union had submitted 124 authorization cards,dated between June and August 1945. The TrialExaminer reportedthat at thehearingthe Union submitted40 additionalcards, dated August and September 1945, all bearingapparentlygenuine signatures,indicating that the signer was employed by the Companyat itsDexter plant.There are approximately156 employeesin the appropriate unit.3 The partieswere in agreementthat theone part-time watchman who was not bonded,who also served in the capacityof door man and janitor,should be included.Thereare no cafeteriaor ticketmaking employees at theplant at thepresent time. If em-ployees inthese categoriesare eventuallyemployed, they will be subject todirect super-vision fromthe St Louis departmentsand not underthe direction or controlof the localplant management.Cafeteriaand ticket making employees are usually excluded fromunitsof plant employeesin the shoe industry. INTERNATIONAL SHOE COMPANY459bonded watchmen, cafeteria and ticket making employees, office andclerical employees, and supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisenmay best be resolved by an election by secret ballot.The Company contends that an election should not be held amongemployees at the Dexter plant at this time because a full complementof persons to be employed at this plant has not yet been reached. TheCompany which has been for many years engaged in the shoe business,opened the Dexter plant as a new plant in April 1945. In May 1945,with 39 employees on its pay roll, it began active production at theplant.The Company has gradually increased the number of em-ployees at the plant, and at the time of the hearing employed 181employees, including supervisors.At the time of the hearing, theplant had evidently attained a balanced production with a representa-tive number of employees in all departments, which will be propor-tionately increased as new employees are added.The Company ex-pects to attain full production at the Dexter plant by April 1946,when approximately 330 employees will be working at the plant. Sinceit is our established policy to entertain a petition for determinationof representatives where, in an expanding unit, more than one-halfof the total complement of employees is presently listed on the payroll, and since present employees appear to be representative in skillsand duties, we will hold an election among the Company's employeesat this time and not delay a determination of representatives until thefull complement of employees shall have been reached.'Those eligible to vote in the election shall be all employees in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it ishereby4 SeeMatterof Pioneer Tool and Pngincer+nq Company,62 N L. R. B. 1435;Matterof Aluminum Company ofAmerica,61NPL. R. B. 1295. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with InternationalShoe Company, Dexter, Missouri, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fourteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Arti-cle III, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by United Shoe Workersof America, CIO, for the purposes of collective bargaining.Ma. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.